DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Amendment
	Applicant’s amendments to claims 1 and 8 are acknowledged. 

Status of Claims
Claims 1-20 are pending in the present application; claims 16-20 were previously withdrawn.
Claims 1-15 are under examination. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Profio et al. (US 20170000447 A1, hereinafter "Profio") in view of Licato et al. (US 20080097196 A1, hereinafter “Licato”), further in view of Hsieh et al. (US 20180144466 A1, hereinafter “Hsieh”). 


A method, comprising: 
estimating, with a computing device (“system may include a computer processor” Profio: [0014]), a time to perform a diagnostic scan of a patient based on demographics of the patient ("determine select scan settings from a plurality of scan settings based on the scan attribute and the one or more patient characteristics" Profio: Abstract); 
to perform the diagnostic scan ("medical image data is acquired" Profio: [0077]) of the patient at the estimated time responsive to a confidence level ("confirmation of the scan prescription based on the difference or disparity between the acquisition condition target and the candidate acquisition condition of the scan prescription" Profio: [0067]) of the estimated time above a threshold ("the processing unit 118 may compare the difference ... with a predetermined threshold" Profio: [0067]).
Profio remains silent on: 
estimating … based on … an electronic medical record of the patient, 
the estimated time comprising an elapsed time after a contrast injection; 
and controlling, with the computing device, an x-ray source and a detector. 
However, in a similar invention in the same field of endeavor, Licato teaches: 
the estimated time comprising an elapsed time after a contrast injection (“predicting a contrast bolus arrival time” Licato: Abstract); 
and controlling, with the computing device, an x-ray source and a detector (“system includes an x-ray source, an x-ray detector positioned to receive x-rays emitted from the source, and a computer operationally coupled to the source and the detector” Licato: [0007]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the prediction methods and apparatus as taught by Licato. One of ordinary skill in the art would have been motivated to make this modification because “by providing a more scientific approach in the calculation of the triggering levels, systematic and reliable results are obtained improving image quality for contrast enhanced studies and decreasing radiation to the patient" (Licato: [0046]). 

	The combination of Profio and Licato further remains silent on: 
estimating … based on … an electronic medical record of the patient. 
However, in a similar invention in the same field of endeavor, Hsieh teaches: 
imaging system configuration apparatus includes a training learning device including a first processor to implement a first deep learning network (DLN) to learn a first set of imaging system configuration parameters based on a first set of inputs (abst). 
estimating … based on … an electronic medical record of the patient (“acquisition settings can be determined and sent to the imaging device 1410, for example. For example, purpose for exam, electronic medical record information, heart rate and/or heart rate variability, blood pressure, weight, visual assessment of prone/supine, head first or feet first, etc., can be used to determine one or more acquisition settings such as default field of view (DFOV), center, pitch, orientation, contrast injection rate, contrast injection timing, voltage, current, etc.” Hsieh: [0172]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the deep learning medical systems and methods for image acquisition as taught by Hsieh. One of ordinary skill in the art would have been motivated to make this modification because "based on patient history, medical issue, past data sets, etc., the DDLD 1522 can help determine which acquisition settings are best to acquire an image data set" (Hsieh: [0152]). 

Regarding claim 2, Profio discloses: 
The method of claim 1, as described above, further comprising performing a monitor scan ("a scout or preliminary scan" Profio: [0043]) of one or more regions of interest (ROIs) of the patient responsive to the confidence level below the threshold ("the processing unit 118 may determine that the scan prescription is not confirmed" Profio: [0067]),
estimating a second time to perform the diagnostic scan ("If the scan prescription is not confirmed, at 216, the processing unit 118 identifies an alternative scan prescription, such as a second scan prescription" Profio: [0068]) based on the demographics of the patient and the monitor scan (second scan prescription may include one or more alternative select scan settings relative to the scan prescription identified at 210" Profio: [0068]),
and performing the diagnostic scan at the second estimated time responsive to a confidence level of the second estimated time above the threshold ("if the scan prescription is confirmed, at 218, medical image data is acquired corresponding to the scan prescription" Profio: Paragraph [0077]).
	Since the second scan prescription may include select scan settings, then the second scan prescription is based on the patient demographics and the monitor scan, as the scan settings are further defined in the specification to be based on scan attributes and patient characteristics.

	Regarding claim 3, Profio discloses:
The method of claim 2, as described above, wherein the monitor scan ("a scout or preliminary scan" Profio: [0043]) comprises a short-duration, low-dose scan relative to the diagnostic scan such that a dose of the monitor scan is lower than a dose of the diagnostic scan.


Regarding claims 4-7, the combination of Profio and Licato discloses: 
The method, further comprising reconstructing an image from data acquired during the diagnostic scan ("data is processed to reconstruct an image" Profio: [0024]), and 
receiving an indication of image quality for the image ("calculated image quality" Profio: [0064]). 
Regarding claims 4-7, the combination of Profio and Licato remains silent on: 
The method, further comprising estimating the time with a first deep learning model trained on previously-acquired scans of other patients,
and estimating the second time with a second deep learning model that evaluates data acquired during the monitor scan; 
wherein the first deep learning model comprises one or more of a recurrent neural network, a convolutional neural network, a random forest, and a support vector machine,
wherein the second deep learning model comprises one or more of a recurrent neural network and a convolutional neural network; 
updating one or more of the first deep learning model and the second deep learning model based on the indication of image quality; 
further comprising automatically determining, with the first deep learning model, the one or more ROIs.
However, in a similar invention in the same field of endeavor, Hsieh teaches: 
The method, further comprising estimating the time with a first deep learning model trained on previously-acquired scans of other patients ("a first deep learning network to learn a first set of imaging 
and estimating the second time with a second deep learning model that evaluates data acquired during the monitor scan ("a second deep learning network ... configured to provide a second imaging system configuration parameter to the imaging system in response to receiving a second input for image acquisition" Hsieh: [0004]); 
wherein the first deep learning model comprises one or more of a recurrent neural network, a convolutional neural network, a random forest, and a support vector machine ("At block 1324, an AI methodology (e.g., deep learning network model and/or other machine learning model, etc.) is selected from an AI catalog 1326 of available models, for example. For example, a deep learning model can be imported, the model can be modified, transfer learning can be facilitated, an activation function can be selected and/or modified, machine learning selection and/or improvement can occur (e.g., support vector machine (SVM), random forest (RF), etc.), an optimization algorithm (e.g., stochastic gradient descent (SGD), AdaG, etc.) can be selected and/or modified, etc. The AI catalog 1326 can include one or more AI models such as good old fashioned artificial intelligence (GOFAI) (e.g., expert systems, etc.), machine learning (ML) (e.g., SVM, RF, etc.), deep learning (DL) (e.g., convolutional neural network (CNN), recurrent neural network (RNN), long short-term memory (LS.TM.), generative adversarial network (GAN), etc.), paradigms (e.g., supervised, unsupervised, reinforcement, etc.), etc." Hsieh: [0110], Fig. 13),
wherein the second deep learning model comprises one or more of a recurrent neural network and a convolutional neural network ("Deep learning machines using convolutional neural networks (CNNs) can be used for image analysis" Hsieh: [0067]); 

further comprising automatically determining, with the first deep learning model, the one or more ROIs ("to train and test a neural network to be deployed to automatically detect regions of interest in images" Hsieh: [0127]).
	In Paragraph [0129], Hsieh notes: "As shown in the example of FIG. 15A, each of the acquisition engine 1430, reconstruction engine 1440, and diagnosis engine 1450 communicates with an associated learning and improvement factory 1520, 1530, 1540 for feedback evaluation and training and, also, includes a deployed deep learning device 1522, 1532, 1542, respectively (e.g., a CNN, RNN, other deep neural network, deep belief network, recurrent neural network, other machine learning, etc.) to aid in parameter selection, configuration, data processing, outcome determination, etc." Since Hsieh discloses that the acquisition engine … includes a deployed deep learning device, the limitation of updating one or more of the deep learning models is thus taught by Hsieh’s disclosure of updating the acquisition engine. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the deep learning medical systems and methods for image acquisition as taught by Hsieh. One of ordinary skill in the art would have been motivated to make this modification because "deep learning machines can provide computer aided detection support to improve their image analysis with respect to image quality and classification" Hsieh: [0070]. 

	Regarding claim 8, Profio discloses: 


Regarding claims 9-10, Profio discloses: 
The method of claim 1, as described above. 
	Regarding claims 9-10, Profio remains silent on: 
wherein the time corresponds to a contrast-enhancement event; 
wherein the contrast-enhancement event comprises a peak contrast enhancement.
However, in a similar invention in the same field of endeavor, Licato teaches:
wherein the time corresponds to a contrast-enhancement event ("to time the CT (Computed Tomography) scan to coincide with the peak contrast bolus in the arterial system" Licato: [0002]); 
wherein the contrast-enhancement event comprises a peak contrast enhancement ("to time the CT (Computed Tomography) scan to coincide with the peak contrast bolus in the arterial system" Licato: [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the prediction methods and apparatus as taught by Licato. One of ordinary skill in the art would have been motivated to make this modification because “by providing a more scientific approach in the calculation of the triggering levels, systematic and reliable . 


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Profio in view of Licato, further in view of Feuerlein et al. (US 9414798 B2, hereinafter “Feuerlein”).

Regarding claim 11, Profio discloses:
A method, comprising: 
generating, with a computing device (“system may include a computer processor” Profio: [0014]), a first estimated time for triggering a diagnostic scan of a patient and a first confidence level ("confirmation of the scan prescription" Profio: [0067]) for the first estimated time based on demographic information and clinical information relating to the patient ("determine select scan settings from a plurality of scan settings based on the scan attribute and the one or more patient characteristics" Profio: Abstract);
determining, with the computing device, that the first confidence level is below a threshold ("compare the difference between the acquisition condition target and the candidate acquisition condition with a predetermined threshold" Profio: [0067]);
to perform a scan of an ROI at a low dose for a short duration, wherein the low dose of the scan of the ROI is relatively lower than a dose of the diagnostic scan ("a scout or preliminary scan" Profio: [0043]);
generating, with the computing device, a second estimated time for triggering the diagnostic scan ("an alternative scan prescription, such as a second scan prescription" Profio: [0068]) and a second confidence level for the second estimated time based on data acquired during the scan ("second scan prescription may include one or more alternative select scan settings relative to the scan prescription" Profio: [0068]); and

	Regarding claim 11, Profio remains silent on: 
the first estimated time comprising an elapsed time after a contrast injection; 
controlling, with the computing device, an x-ray source and a detector to perform a scan of an ROI at a low dose for a short duration to measure a contrast enhancement in the ROI; 
the second estimated time comprising a second elapsed time after the contrast injection; and 
controlling, with the computing device, the x-ray source and the detector. 
However, in a similar invention in the same field of endeavor, Licato teaches:
the first estimated time comprising an elapsed time after a contrast injection (“predicting a contrast bolus arrival time” Licato: Abstract); 
controlling, with the computing device, an x-ray source and a detector (“system includes an x-ray source, an x-ray detector positioned to receive x-rays emitted from the source, and a computer operationally coupled to the source and the detector” Licato: [0007]); 
the second estimated time comprising a second elapsed time after the contrast injection (“predicting a contrast bolus arrival time” Licato: Abstract); and 
controlling, with the computing device, the x-ray source and the detector (“system includes an x-ray source, an x-ray detector positioned to receive x-rays emitted from the source, and a computer operationally coupled to the source and the detector” Licato: [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the prediction methods and apparatus as taught by Licato. One of ordinary skill in the art would have been motivated to make this modification because “by 

	The combination of Profio and Licato further remains silent on: 
to perform a scan of an ROI at a low dose for a short duration to measure a contrast enhancement in the ROI. 
However, in a similar invention in the same field of endeavor, Feuerlein teaches: 
to perform a scan of an ROI at a low dose for a short duration to measure a contrast enhancement in the ROI ("scanner may be used to detect when the contrast arrives at the trigger-ROI. This is achieved by using a series of dynamic low-dose monitoring scans" Feuerlein: Col. 1, lines 30-32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the system and method for automatic trigger-ROI detection and monitoring as taught by Feuerlein. One of ordinary skill in the art would have been motivated to make this modification because "trigger-ROIs may be more accurately monitored with less computational overhead" (Feuerlein: Col. 7, lines 38-39). 

Regarding claim 15, Profio discloses:
The method of claim 11, as described above. 
	Regarding claim 15, Profio remains silent on:
wherein the first estimated time and the second estimated time comprise estimates of maximum contrast enhancement. 
However, in a similar invention in the same field of endeavor, Licato teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the prediction methods and apparatus as taught by Licato. One of ordinary skill in the art would have been motivated to make this modification because “by providing a more scientific approach in the calculation of the triggering levels, systematic and reliable results are obtained improving image quality for contrast enhanced studies and decreasing radiation to the patient" (Licato: [0046]). 


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Profio in view of Licato and Feuerlein, further in view of Hsieh. 

Regarding claims 12-14, the combination of Profio, Licato, and Feuerlein discloses: 
The method of claim 11, as described above. 
Regarding claims 12-14, the combination of Profio, Licato, and Feuerlein remains silent on: 
The method, wherein generating the first estimated time comprises inputting the demographic information and the clinical information relating to the patient to a first deep learning model, and receiving the first estimated time and the first confidence level from the first deep learning model; 

further comprising automatically determining the ROI with the first deep learning model.
However, in a similar invention in the same field of endeavor, Hsieh teaches: 
The method, wherein generating the first estimated time comprises inputting the demographic information and the clinical information relating to the patient to a first deep learning model, and receiving the first estimated time and the first confidence level from the first deep learning model ("a first deep learning network to learn a first set of imaging system configuration parameters based on a first set of inputs from a plurality of prior image acquisitions" Hsieh: [0004]); 
wherein generating the second estimated time and the second confidence level comprises inputting the demographic information, the clinical information, and the data acquired during the scan to a second deep learning model, and receiving the second estimated time and the second confidence level from the second deep learning model ("a second deep learning network ... configured to provide a second imaging system configuration parameter to the imaging system in response to receiving a second input for image acquisition" Hsieh: [0004]); 
further comprising automatically determining the ROI with the first deep learning model ("to train and test a neural network to be deployed to automatically detect regions of interest in images" Hsieh: [0127]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods for guided selection of acquisition parameters for medical imaging disclosed by Profio, by including the deep learning medical systems and methods for image acquisition as taught by Hsieh. One of ordinary skill in the art would have been motivated to 
 
Response to Arguments
Applicant’s arguments, see the final two paragraphs of Pg. 7, filed 01/04/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Profio in view of Licato, further in view of Hsieh.
	Applicant submits that independent claim 1 is amended to include subject matter found in previously presented claim 8 to recite, inter alia, estimating, with a computing device, a time to perform a diagnostic scan of a patient based on demographics of the patient and an electronic medical record of the patient. Applicant submits that both Profio and Licato are silent with respect to estimating a time to perform a diagnostic scan of a patient based on an electronic medical record of a patient, and thus further submits that the combination of Profio and Licato does not disclose or suggest every limitation of claim 1 as currently amended. 
	In response, Examiner respectfully submits that in light of the amendment to claim 1, a new ground of rejection is made over Profio in view of Licato, further in view of Hsieh. While the combination of Profio and Licato may remain silent regarding certain aspects of the amended limitation, Hsieh teaches: 
estimating, with a computing device (“components of the system 1400 can include a processor-based system including a combination of hardware and/or software code, routines” Hsieh: [0114]), a time to acquisition settings can be determined and sent to the imaging device 1410, for example. For example, purpose for exam, electronic medical record information, heart rate and/or heart rate variability, blood pressure, weight, visual assessment of prone/supine, head first or feet first, etc., can be used to determine one or more acquisition settings such as default field of view (DFOV), center, pitch, orientation, contrast injection rate, contrast injection timing, voltage, current, etc.” Hsieh: [0172]). Thus, Examiner respectfully submits that the combination of Profio, Licato, and Hsieh do in fact disclose and/or suggest every limitation of claim 1, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant’s arguments, see the second and third paragraphs of Pg. 8 of the Remarks, filed 01/04/2021, with respect to the rejection(s) of claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Profio in view of Licato, further in view of Feuerlein.
	Applicant submits that independent claim 11 recites, inter alia, controlling an x-ray source and a detector to perform a scan of an ROI at a low dose for a short duration to measure a contrast enhancement in the ROI. Applicant submits that Profio (as well as Licato) is silent with respect to performing a scan at a low dose for a short duration to measure a contrast enhancement, and thus further submits that the combination of Profio and Licato does not disclose or suggest every limitation of claim 11. 
	In response, Examiner respectfully submits that a new ground of rejection is made over Profio in view of Licato, further in view of Feuerlein. While the combination of Profio and Licato may remain silent regarding certain aspects of the amended limitation, Feuerlein teaches: 
detect when the contrast arrives at the trigger-ROI. This is achieved by using a series of dynamic low-dose monitoring scans" Feuerlein: Col. 1, lines 30-32). Thus, Examiner respectfully submits that the combination of Profio, Licato, and Feuerlein discloses and/or suggests every limitation of claim 11, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Regarding the dependent claims, Applicant submits that claims 2-3, 8-10, and 15 depend from independent claim 1 and 11 and inherit all of the respective features of claims 1 and 11. Furthermore, Applicant submits that claims 4-7 and 12-14 also depend from claims 1 and 11 and inherit all of the respective features of claims 1 and 11, and that Hsieh does not make up for the deficiencies of Profio and Licato. Thus, Applicant submits that dependent claims 2-10 and 12-15 are patentable for at least the reasons discussed with respect to independent claims 1 and 11, with each dependent claim containing further distinguishing patentable features. 
	In response, Examiner respectfully submits that in view of the new grounds of rejection, independent claims 1 and 11 are both still rejected under 35 U.S.C. 103, and thus the argument that the dependent claims are patentable due to their dependency on the independent claims is moot. A detailed rejection of each of the dependent claims can found in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793